Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to preliminary amendment filed on 1/7/2022 to the Application filed on 1/7/2022.  
This application is a continuation of U.S. Patent Application No. 17/072908 filed on 10/16/2020.
Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11252467 discloses all the limitation of claim 1.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11252467 discloses all the limitation of claim 2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11252467 discloses all the limitation of claim 3.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11252467 discloses all the limitation of claim 4.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11252467 discloses all the limitation of claim 5.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11252467 discloses all the limitation of claim 6.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 11252467 discloses all the limitation of claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11252467 discloses all the limitation of claim 8.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11252467 discloses all the limitation of claim 9.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11252467 discloses all the limitation of claim 10.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11252467 discloses all the limitation of claim 11.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11252467 discloses all the limitation of claim 12.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11252467 discloses all the limitation of claim 13.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11252467 discloses all the limitation of claim 14.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11252467 discloses all the limitation of claim 15.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11252467 discloses all the limitation of claim 16.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11252467 discloses all the limitation of claim 17.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 11252467 discloses all the limitation of claim 18.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 11252467 discloses all the limitation of claim 19.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11252467. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11252467 discloses all the limitation of claim 20.

11252467 (17072908)
17/571226
1.    A method for navigating content, the method comprising:
generating for display, on a content display interface, at least two selectable navigation settings, 
wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; 
receiving an input indicating a selection of one of the selectable navigation settings; 
receiving an input indicating a navigation amount within the content display interface; and
navigating from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount,
wherein the at least two selectable navigation settings include:
a first selectable navigation setting associated with a first shifting limit value between 30 seconds and 5 minutes;
a second selectable navigation setting associated with a second shifting limit value between 30 minutes and 1 hour and 30 minutes;
a third selectable navigation setting associated with a navigation interval whose extremity is the number of hours of the content.

1. (Original) A method for navigating content, the method comprising: 
generating for display, on a content display interface, at least two selectable navigation settings, 
wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; 
receiving an input indicating a selection of one of the selectable navigation settings; 
receiving an input indicating a navigation amount within the content display interface; and 
navigating from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount.
2.    The method of claim 1, further comprising 
utilizing a scaling parameter, the scaling parameter translating the navigation amount to a navigation amount time, wherein navigating from the current play position to the shifted play position is further based on the scaling parameter.

2. (Original) The method of claim 1, further comprising 
utilizing a scaling parameter, the scaling parameter translating the navigation amount to a navigation amount time, wherein navigating from the current play position to the shifted play position is further based on the scaling parameter.
3.    The method of claim 2, wherein 

each selectable navigation setting is associated with a corresponding scaling parameter, and utilizing a scaling parameter is based on the selection of the navigation setting.
3. (Original) The method of claim 2, wherein 
each selectable navigation setting is associated with a corresponding scaling parameter, and utilizing a scaling parameter is based on the selection of the navigation setting.
4.    The method of claim 1, wherein 
the navigation interval is determined by:
the current play position and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position plus the shifting limit value; or
the current play position minus the shifting limit value and the current play position.

4. (Original) The method of claim 1, wherein 
the navigation interval is determined by: 
the current play position and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position plus the shifting limit value; or 
the current play position minus the shifting limit value and the current play position.
5.    The method of claim 1, wherein at least one of the shifting limit values is determined based on a predetermined absolute value, or on the amount of content left to view or on the overall length of the content.
5. (Original) The method of claim 1, wherein at least one of the shifting limit values is determined based on a predetermined absolute value, or on the amount of content left to view or on the overall length of the content.

1.    A method for navigating content, the method comprising:
generating for display, on a content display interface, at least two selectable navigation settings, 
wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; 
receiving an input indicating a selection of one of the selectable navigation settings; 
receiving an input indicating a navigation amount within the content display interface; and
navigating from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount,
wherein the at least two selectable navigation settings include:
a first selectable navigation setting associated with a first shifting limit value between 30 seconds and 5 minutes;
a second selectable navigation setting associated with a second shifting limit value between 30 minutes and 1 hour and 30 minutes;
a third selectable navigation setting associated with a navigation interval whose extremity is the number of hours of the content.

6. (Original) The method of claim 1, wherein the at least two selectable navigation settings include: 
a first selectable navigation setting associated with a first shifting limit value between 30 seconds and 5 minutes; 
a second selectable navigation setting associated with a second shifting limit value between 30 minutes and 1 hour and 30 minutes; 
a third selectable navigation setting associated with a navigation interval whose extremity is the number of hours of the content.

6.    The method of claim 1, further comprising 
displaying on the content display interface at least one of:
an interval marker representing the navigation interval; 
a preview window representing the content at the shifted play position; 
an elapsed time indication of the shifted play position;
wherein the content display interface includes a seekbar, temporal markers indicating positions within the content represented by the seekbar; and
wherein the content display interface includes a seekbar, a marker representing an expected shift position during the reception of the input of the navigation amount.

7. (Original) The method of claim 1, further comprising 
displaying on the content display interface at least one of: 
an interval marker representing the navigation interval; 
a preview window representing the content at the shifted play position; 
an elapsed time indication of the shifted play position; 
wherein the content display interface includes a seekbar, temporal markers indicating positions within the content represented by the seekbar; and 
wherein the content display interface includes a seekbar, a marker representing an expected shift position during the reception of the input of the navigation amount.
7.    The method of claim 7, wherein the content display interface includes a seekbar, wherein the preview window is displayed on the seekbar and/or the shifted play position time value is displayed in the vicinity of the input indicating the navigation amount.
8. (Original) The method of claim 7, wherein the content display interface includes a seekbar, wherein the preview window is displayed on the seekbar and/or the shifted play position time value is displayed in the vicinity of the input indicating the navigation amount.
8.    The method of claim 1, wherein the input indicating the navigation amount includes a physical path within the content display interface.
9. (Original) The method of claim 1, wherein the input indicating the navigation amount includes a physical path within the content display interface.
9.    The method of claim 8, wherein the physical path is based on detecting a physical touching, sliding along and release from the content display interface and wherein the detection of the physical touching is the reception of the input indicating the selection of the selectable navigation setting.

10. (Original) The method of claim 9, wherein the physical path is based on detecting a physical touching, sliding along and release from the content display interface and wherein the detection of the physical touching is the reception of the input indicating the selection of the selectable navigation setting.
10. A system for navigating content, the system comprising: memory storing instructions; and control circuitry configured to execute the instructions to: generate for display, on a content display interface, at least two selectable navigation settings, wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; receive an input indicating a selection of one of the selectable navigation settings; receive an input indicating a navigation amount within the content display interface; and navigate from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount, wherein the at least two selectable navigation settings include: a first selectable navigation setting is associated with a first shifting limit value between 30 seconds and 5 minutes; a second selectable navigation setting is associated with a second shifting limit value between 30 minutes and 1 h and 30 min; a third selectable navigation setting is associated with a navigation interval whose extremity is the number of hours of the content.
11. (Original) A system for navigating content, the system comprising: control circuitry configured to: generate for display, on a content display interface, at least two selectable navigation settings, wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; receive an input indicating a selection of one of the selectable navigation settings; receive an input indicating a navigation amount within the content display interface; and navigate from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount.
11.    The system of claim 10, wherein the control circuitry is further configured to:
utilize a scaling parameter, the scaling parameter translating the navigation amount to a navigation amount time;
wherein navigating from the current play position to the shifted play position is further based on the scaling parameter.
12. (Original) The system of claim 11, wherein the control circuitry is further configured to: 
utilize a scaling parameter, the scaling parameter translating the navigation amount to a navigation amount time; 
wherein navigating from the current play position to the shifted play position is further based on the scaling parameter.
12.    The system of claim 11, wherein each selectable navigation setting is associated with a corresponding scaling parameter, and utilizing a scaling parameter is based on the selection of the navigation setting.
13. (Original) The system of claim 12, wherein each selectable navigation setting is associated with a corresponding scaling parameter, and utilizing a scaling parameter is based on the selection of the navigation setting.
13.    The system of claim 10, wherein the navigation interval is determined by:
the current play position and the current play position plus the shifting limit value; the current play position minus the shifting limit value and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position.
14. (Original) The system of claim 11, wherein the navigation interval is determined by: 
the current play position and the current play position plus the shifting limit value; the current play position minus the shifting limit value and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position.
14.    The system of claim 10, wherein at least one of the shifting limit values is determined based on a predetermined absolute value, or on the amount of content left to view or on the overall length of the content.
15. (Original) The system of claim 11, wherein at least one of the shifting limit values is determined based on a predetermined absolute value, or on the amount of content left to view or on the overall length of the content.
10. A system for navigating content, the system comprising: memory storing instructions; and control circuitry configured to execute the instructions to: generate for display, on a content display interface, at least two selectable navigation settings, wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; receive an input indicating a selection of one of the selectable navigation settings; receive an input indicating a navigation amount within the content display interface; and navigate from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount, wherein the at least two selectable navigation settings include: a first selectable navigation setting is associated with a first shifting limit value between 30 seconds and 5 minutes; a second selectable navigation setting is associated with a second shifting limit value between 30 minutes and 1 h and 30 min; a third selectable navigation setting is associated with a navigation interval whose extremity is the number of hours of the content.
16. (Original) The system of claim 11, wherein the at least two selectable navigation settings include: a first selectable navigation setting is associated with a first shifting limit value between 30 seconds and 5 minutes; a second selectable navigation setting is associated with a second shifting limit value between 30 minutes and 1h and 30min; a third selectable navigation setting is associated with a navigation interval whose extremity is the number of hours of the content.
15.    The system of claim 10, wherein the control circuitry is further configured to:
display on the content display interface at least one visual marker including at least one of:
a interval marker representing the navigation interval; a preview window representing the content at the shifted play position; an elapsed time indication of the shifted play position;
wherein the content display interface includes a seekbar, temporal markers indicating positions within the content represented by the seekbar; and
wherein the content display interface includes a seekbar, a marker representing an expected shift position during the reception of the input of the navigation amount.
17. (Currently Amended) The system of claim 11, wherein the control circuitry is further configured to: 
display on the content display interface at least one visual marker including at least one of: 
[[a]] an interval marker representing the navigation interval; a preview window representing the content at the shifted play position; an elapsed time indication of the shifted play position; wherein the content display interface includes a seekbar, temporal markers indicating positions within the content represented by the seekbar; and wherein the content display interface includes a seekbar, a marker representing an expected shift position during the reception of the input of the navigation amount.
16.    The system of claim 15, wherein the content display interface includes a seekbar, wherein the preview window is displayed on the seekbar and/or the shifted play position time value is displayed in the vicinity of the input indicating the navigation amount.
18. (Original) The system of claim 17, wherein the content display interface includes a seekbar, wherein the preview window is displayed on the seekbar and/or the shifted play position time value is displayed in the vicinity of the input indicating the navigation amount.
17.    The system of claim 10, wherein the input indicating the navigation amount includes a physical path within the content display interface.
19. (Original) The system of claim 11, wherein the input indicating the navigation amount includes a physical path within the content display interface.
18.    The system of claim 17, wherein the physical path is based on detecting a physical touching, sliding along and release from the content display interface and wherein the detection of the physical touching is the reception of the input indicating the selection of the selectable navigation setting.
20. (Original) The system of claim 19, wherein the physical path is based on detecting a physical touching, sliding along and release from the content display interface and wherein the detection of the physical touching is the reception of the input indicating the selection of the selectable navigation setting.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 9-15, and 19-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Siddiq et al., U.S. Patent Application Publication No. 20170285861 published on 10/5/2017 (hereinafter Siddiq).

As for independent claim 1, Siddiq discloses system and method comprising: 
generating for display, on a content display interface, at least two selectable navigation settings, 
(Siddiq paragraph [0045] discloses two selectable navigation settings 216 and 218 as shown in fig. 2; "In the illustrative example depicted in FIG. 2, the display 202 includes first control area 216 above the progress bar 206 and second control area 218 below the progress bar 206", Siddiq [0045]) 
wherein each navigation setting is associated with a shifting limit value that determines, in combination with a current play position, a navigation interval within the content, the shifting limit values of the at least two selectable navigation settings being different from one another; 
(Siddiq paragraph [0045] discloses each setting 216 and 218 is associated with shifting limit value different from each other; "The first control areas 216 and 218 may be configured to receive user touch inputs and to control the playback of the media asset by different amounts. For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes", Siddiq [0045]) 
receiving an input indicating a selection of one of the selectable navigation settings; 
(Siddiq paragraph [0045] discloses receiving selection on one of the navigation settings, 1-inch long swipe in first control area 216, as shown in fig. 2) 
receiving an input indicating a navigation amount within the content display interface; and 
(Siddiq paragraph [0045] discloses receiving navigation amount, 1-inch long swipe on first control area 216 as shown in fig. 2) 
navigating from a current play position to a shifted play position within the navigation interval based on the selected navigation setting and the navigation amount 
(Siddiq paragraph [0045] discloses navigating play position based on navigation setting and navigation amount, 1 in long swipe on control area 216 or 218 in fig. 2; "The first control areas 216 and 218 may be configured to receive user touch inputs and to control the playback of the media asset by different amounts. For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes", Siddiq [0045]). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Siddiq discloses system and method comprising 
utilizing a scaling parameter, the scaling parameter translating the navigation amount to a navigation amount time, wherein navigating from the current play position to the shifted play position is further based on the scaling parameter 
(Siddiq paragraph [0045] discloses scaling parameter translating navigation amount, 1-inch long swipe, to navigation time, fast forwarding 10 seconds or 10 minutes based on scaling parameter, input on area 216 or 218; "The first control areas 216 and 218 may be configured to receive user touch inputs and to control the playback of the media asset by different amounts. For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes", Siddiq [0045]). 

As for claim 3, limitations of parent claim 2 have been discussed above.  Siddiq discloses system and method wherein 
each selectable navigation setting is associated with a corresponding scaling parameter, and utilizing a scaling parameter is based on the selection of the navigation setting 
(Siddiq paragraph [0045] discloses scaling parameter is based on navigation setting, first area 216 fast forward by 10 seconds while second area navigation setting fast forward by 10 min when swipe is detected; "The first control areas 216 and 218 may be configured to receive user touch inputs and to control the playback of the media asset by different amounts. For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes", Siddiq [0045]). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Siddiq discloses system and method wherein 
the navigation interval is determined by: the current play position and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position plus the shifting limit value; or the current play position minus the shifting limit value and the current play position 
(Siddiq paragraph [0045] discloses navigation interval is determined by current play position plus the shifting limit value, fast forwarding by 10 seconds or 10 minutes; "The first control areas 216 and 218 may be configured to receive user touch inputs and to control the playback of the media asset by different amounts. For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes", Siddiq [0045]). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Siddiq discloses system and method wherein 
at least one of the shifting limit values is determined based on a predetermined absolute value, or on the amount of content left to view or on the overall length of the content 
(Siddiq [0045] discloses shifting value is based on absolute value, both 1-inch swipe and 6-inch swipe can rewind by 1 second). 

As for claim 9, limitations of parent claim 1 have been discussed above.  Siddiq discloses system and method wherein 
the input indicating the navigation amount includes a physical path within the content display interface 
(Siddiq paragraph [0045] discloses physical path, swipe, along first area 216 or second area 218 as shown in fig. 2; "For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes. ", Siddiq [0045]). 

As for claim 10, limitations of parent claim 9 have been discussed above.  Siddiq discloses system and method wherein 
the physical path is based on detecting a physical touching, sliding along and release from the content display interface and wherein the detection of the physical touching is the reception of the input indicating the selection of the selectable navigation setting 
(Siddiq paragraph [0045] discloses touching and sliding along physical path first area 216 or second area 218 as shown in fig. 2; "For example, a 1-inch long swipe in first control area 216 may result in executing a fast forward operation of 10 seconds, while a similar 1-inch long swipe in second control area 218 may result in executing a fast forward operation of 10 minutes. ", Siddiq [0045]). 


As for claim 11, claim 11 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 12, limitations of parent claim 1 have been discussed above.  Claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 13, limitations of parent claim 12 have been discussed above.  Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.

As for claim 14, limitations of parent claim 11 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.

As for claim 15, limitations of parent claim 11 have been discussed above.  Claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.

As for claim 19, limitations of parent claim 11 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing method in claim 9 and is rejected along the same rationale.

As for claim 20, limitations of parent claim 19 have been discussed above.  Claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 10 and is rejected along the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddiq in view of Li, U.S. Patent Application Publication No. 20140258854, filed on 5/20/2014 (hereinafter Li).
As for claim 6, limitations of parent claim 1 have been discussed above.  Li discloses system and method wherein the at least two selectable navigation settings include: 
a first selectable navigation setting associated with a first shifting limit value between 30 seconds and 5 minutes; 
(Li paragraph [0040]-[0041] discloses a first selectable navigation setting, scroll bar 160A, associated with a first shifting limit value between 30 seconds and 5 minutes; Scroll bar 160 has a shifting value of 1 minute, as shown in fig. 4) 
a second selectable navigation setting associated with a second shifting limit value between 30 minutes and 1 hour and 30 minutes; 
(Li paragraph [0040]-[0041] discloses a second selectable navigation setting, scroll bar 160C, associated with a second shifting limit value between 30 minutes and 1 hour and 30 minutes, scroll bar 160C is shown with shifting limit value of 20 min in fig. 4, however Li paragraph [0040] discloses that the user can manually change the shifting limit value, increase or decrease length of time of scroll bar, as such shifting limit value of second selectable navigation setting, scroll bar 160C can be 30 min) 
a third selectable navigation setting associated with a navigation interval whose extremity is the number of hours of the content 
(Li paragraph [0027] discloses a third selectable navigation setting, scroll bar 120, associated with a navigation interval whose extremity is the number of hours of the content, the length of the scroll bar 120 may represent a total duration of the media program (for example, 3 hours for a 3-hour movie)). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Siddiq for the benefit of being able “to offer enhanced media playback control functionalities for a user”, (Li [0007]). 

As for claim 16, limitations of parent claim 1 have been discussed above.  Claim 16 reflects article of manufacture comprising computer executable instructions for implementing method in claim 6 and is rejected along the same rationale.


Claims 7-8 and 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddiq in view of Higuchi et al., U.S. Patent Application Publication No. 20160291860, filed on 6/19/2014 (hereinafter Higuchi).

As for claim 7, limitations of parent claim 1 have been discussed above.  Higuchi discloses system and method comprising 
displaying on the content display interface at least one of: an interval marker representing the navigation interval; a preview window representing the content at the shifted play position; an elapsed time indication of the shifted play position; wherein the content display interface includes a seekbar, temporal markers indicating positions within the content represented by the seekbar; and wherein the content display interface includes a seekbar, a marker representing an expected shift position during the reception of the input of the navigation amount 
(Higuchi paragraph [0033], [0034] discloses displaying a preview window, thumbnail T, at the shift play position p2 as shown in fig. 4; "At the same time, the video reproducing section 22 displays a thumbnail image T above the pointer P. The thumbnail image T is a reduced image of a frame image in the video which corresponds to the designated position p2 at the current point in time. In this manner, the video reproducing section 22 displays the thumbnail image T and updates its content in keeping with the drag operation. This allows the user to change the designated position p2 while checking the scenes of the video desired to be viewed.", Higuchi [0034]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Higuchi with Siddiq for the benefit of displaying a visual preview of desired content such that the users can easily find what they are looking for.

As for claim 8, limitations of parent claim 7 have been discussed above.  Higuchi discloses system and method wherein 
the content display interface includes a seekbar, wherein the preview window is displayed on the seekbar and/or the shifted play position time value is displayed in the vicinity of the input indicating the navigation amount 
(Higuchi paragraph [0034] discloses displaying preview window T on seekbar S and displaying position time value 1:11:30 as shown in fig. 4; "At the same time, the video reproducing section 22 displays a thumbnail image T above the pointer P. The thumbnail image T is a reduced image of a frame image in the video which corresponds to the designated position p2 at the current point in time. In this manner, the video reproducing section 22 displays the thumbnail image T and updates its content in keeping with the drag operation. This allows the user to change the designated position p2 while checking the scenes of the video desired to be viewed.", Higuchi [0034])
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Higuchi with Siddiq for the benefit of displaying a visual preview of desired content such that the users can easily find what they are looking for.

As for claim 17, limitations of parent claim 1 have been discussed above.  Claim 17 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.

As for claim 18, limitations of parent claim 17 have been discussed above.  Claim 18 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175